   Case 2:20-cv-02703-SHL-atc Document 1-2 Filed 09/18/20 Page 1 of 9   PageID 10




EXHIBIT

  1
Case 2:20-cv-02703-SHL-atc Document 1-2 Filed 09/18/20 Page 2 of 9   PageID 11
Case 2:20-cv-02703-SHL-atc Document 1-2 Filed 09/18/20 Page 3 of 9   PageID 12
Case 2:20-cv-02703-SHL-atc Document 1-2 Filed 09/18/20 Page 4 of 9   PageID 13
Case 2:20-cv-02703-SHL-atc Document 1-2 Filed 09/18/20 Page 5 of 9   PageID 14
Case 2:20-cv-02703-SHL-atc Document 1-2 Filed 09/18/20 Page 6 of 9   PageID 15
Case 2:20-cv-02703-SHL-atc Document 1-2 Filed 09/18/20 Page 7 of 9   PageID 16
Case 2:20-cv-02703-SHL-atc Document 1-2 Filed 09/18/20 Page 8 of 9   PageID 17
Case 2:20-cv-02703-SHL-atc Document 1-2 Filed 09/18/20 Page 9 of 9   PageID 18
